DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

means for first transistor, means for first source, means for first drain, means for first channeling, and means for first inner spacing recited in claims 13-17 and 19,
means for control layering recited in claim 15, 

means for second transistor, means for second source, means for second drain, means for second channeling, and means for second inner spacing recited in claim 18.
The limitations for first transistor, first source, first drain, second transistor, second source, and second drain recite the nonce term “means”, but do not recite corresponding functional language, and therefore do not meet the requirements for interpretation under 35 U.S.C. 112(f).
The limitations for first channeling, first inner spacing, control layering, outer spacing, second channeling, and second inner spacing 
(A) recite the nonce term “means” for performing a claimed function (channeling, spacing layering), 
(B) are modified by corresponding functional language (channeling, spacing layering), and
(C) are not modified by sufficient structure, material, or acts for performing the claimed function.
Therefore, these limitations meet the requirements for interpretation under 35 U.S.C. 112(f).

Double Patenting
Claims 13-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-3, 5-6 9 and 11-12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 13-20 recite various features equivalent to the limitations of claims 1-3, 5-6 9 and 11-12 for the following reasons:

The differences between claims 1-3, 5-6, 9 and 11-12 and claims 13-20 are summarized in the table below:

Claim element
Corresponding claim element
Claim 1:
a first transistor

a first source

a first drain

a first plurality of channels

at least one inner spacer

a first gate

at least two voids…, wherein the at least two void touch the first source
Claim 13:
means for first transistor

means for first source

means for first drain

means for first channeling

means for first inner spacing

means for first gate

at least two voids…,wherein the at least two voids touch the first drain
Claim 2:
at least one inner spacer

Claim 14:
means for first inner spacing
Claim 3:
control layer 

first gate 

at least one inner spacer
Claim 15:
means for control layering 

means for first gate 

means for first inner spacing
Claim 5:
at least one inner spacer
Claim 16:
means for first inner spacing
Claim 6:
an outer spacer
Claim 17:
means for outer spacing
Claim 9:
a second transistor

a second source

a second drain

a second plurality of channels

at least one inner spacer

a second gate
Claim 18:
means for second transistor

means for second source

means for second drain

means for second channeling

means for second inner spacing

means for second gate
Claim 11:
a first transistor

a first source

a first drain

a first plurality of channels

at least one inner spacer

a first gate
Claim 19:
means for first transistor

means for first source

means for first drain

means for first channeling

means for first inner spacing

means for first gate
Claim 12:
the device is incorporated into an electronic device
Claim 20:
the apparatus is incorporated into a device


Claims 13-20 are substantially duplicates in scope to claims 1-3, 5-6 9 and 11-12, with various structural elements re-written into nonce terms.  Furthermore, claim 13 recites the voids touching the drain, while claim 1 recites the voids touching the source.  Since transistors include both source and drain, and the designation of a transistor source and a transistor drain is a matter of convention, the limitation of voids touching a source and voids touching a drain are patentably indistinct.
Since claims 13-20 are substantially duplicates of claims 1-3, 5-6 9 and 11-12, they are objected to under 37 CFR 1.75.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 11, 13-15, 19, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al. (PG Pub. No. US 2021/0043727 A1).
Regarding claim 1, Frougier teaches an integrated device (fig. 3) comprising:
a substrate (¶ 0042: 101); and 
a first transistor (¶ 0040: GAAFET 100'') formed over the substrate (fig. 3: 100’’ formed over 101), the first transistor comprising: 
a first source (¶ 0041: first 115 element) disposed over the substrate (fig. 3: 115 disposed over 101); 
a first drain (¶ 0041: second 115 element) disposed over the substrate (fig. 3: 115 formed over 101); 
a first plurality of channels (¶ 0041: plurality of channels including center portions 111 and end portions 112) coupled to the first source and the first drain (fig. 3: plurality of 111/112 coupled to first and second 115 elements), wherein the first plurality of channels is located between the first source and the first drain (¶ 0048 & fig. 3: 111/112 elements disposed between 115); 
at least one inner spacer (¶ 0057: 141) located between two adjacent channels from the first plurality of channels (fig. 3: at least one 141 element located between vertically adjacent channels 111/112); 
at least two voids (¶ 0064: 180) located between the two adjacent channels (fig. 3: at least two voids 180 located between vertically adjacent channels 111/112); and 
a first gate (¶ 0041: 164) surrounding the first plurality of channels (¶ 0051 & fig. 3: 164 wraps around channels 111/112).
Frougier is silent to wherein the at least two voids touch the first source.
However, Frougier does teach at least one embodiment wherein the voids are configured to physically separate second and third spacer layers from the source (¶ 0065: the air-gaps 180 could physically separate the second and third spacer layers 142a-142b from the source/drain regions).  Such an embodiment would include enlargement and/or repositioning of voids 180 to separate the material of 142a/142b from 115, such that 115 touches 180.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the voids of Frougier to touch the first source, as a means to provide separation between the second and third spacer layers 142a-142b and the first source 115.  Such a configuration would provide for optimization of the void size, allowing a further reduction of parasitic gate-to-source capacitance (Frougier, ¶ 0098). 

Regarding claim 2, Frougier teaches the integrated device of claim 1, wherein the at least one inner spacer and the at least two voids are formed by alternating the inner spacer and the void between the two adjacent channels (fig. 3: inner spacer 141 alternates with voids 180 between vertically adjacent channels 111/112).

Regarding claim 4, Frougier teaches the integrated device of claim 1, wherein each inner spacer has a thickness in a range of approximately 1-2 nanometers (nm) (¶ 0058: 141 comprises a thickness of 2 nm).

Regarding claim 7, Frougier teaches the integrated device of claim 1, wherein the first source and the first drain, each includes N type dopant (N+), and wherein the first transistor is configured to operate as a negative channel metal oxide semiconductor (NMOS) transistor (¶ 0045: 100’’ configured as n-type GAAFET comprising n-type conductivity source/drain regions 115).

Regarding claim 8, Frougier teaches the integrated device of claim 1, wherein the first source and the first drain, each includes P type dopant (P+), and wherein the first transistor is configured to operate as a positive channel metal oxide semiconductor (PMOS) transistor (¶ 0041: 100’’ configured as p-type GAAFET comprising p-type conductivity source/drain regions 115).

Regarding claim 11, Frougier teaches the integrated device of claim 1, wherein the at least one inner spacer comprises: 
at least one source side inner spacer (141-right) located between the first source and the first gate (see annotated fig. 3 below); and 
at least one drain side inner spacer (141-left) located between the first drain and the first gate (see annotated fig. 3 below); and
wherein the at least two voids comprises:
at least two source side voids (180-right) located between the first source and the first gate (see annotated fig. 3 below); and 
at least two drain side voids (180-left) located between the first drain and the first gate (see annotated fig. 3 below).


    PNG
    media_image1.png
    616
    667
    media_image1.png
    Greyscale

Frougier does not teach wherein the at least two source side voids touch the first source, or wherein the at least two drain side voids touch the first drain.
However, Frougier does teach at least one embodiment wherein the voids are configured to physically separate second and third spacer layers from the source and drain (¶ 0065: the air-gaps 180 could physically separate the second and third spacer layers 142a-142b from the source/drain regions).  Such an embodiment would include enlargement and/or repositioning of voids 180 to separate the material of 142a/142b from left and right 115 elements, such that 115 touches 180.


Regarding claim 13, Frougier teaches an apparatus comprising: 
a substrate (¶ 0042: 101); and
means for first transistor (¶ 0040: GAAFET 100'') formed over the substrate (fig. 3: 100’’ formed over 101), the means for first transistor comprising: 
means for first source (¶ 0041: first 115 element) disposed over the substrate (fig. 3: 115 disposed over 101); 
means for first drain (¶ 0041: second 115 element) disposed over the substrate (fig. 3: 115 formed over 101); 
means for first channeling (¶ 0041: plurality of channels including center portions 111 and end portions 112) coupled to the means for first source and the means for first drain (fig. 3: plurality of 111/112 coupled to first and second 115 elements), wherein the means for first channeling is located between the means for first source and the means for first drain (¶ 0048 & fig. 3: 111/112 elements disposed between 115); 
means for first inner spacing (¶ 0057: 141) located between two adjacent channels from the means for first channeling (fig. 3: at least one 141 element located between vertically adjacent channels 111/112); 
at least two voids (¶ 0064: 180) located between the two adjacent channels from the means for first channeling (fig. 3: at least two voids 180 located between vertically adjacent channels 111/112); and
means for first gate (¶ 0041: 164) surrounding the means for first channeling (¶ 0051 & fig. 3: 164 wraps around channels 111/112).
Frougier is silent to wherein the at least two voids touch the means for first drain.
However, Frougier does teach at least one embodiment wherein the voids are configured to physically separate second and third spacer layers from the drain (¶ 0065: the air-gaps 180 could physically separate the second and third spacer layers 142a-142b from the source/drain regions).  Such an embodiment would include enlargement and/or repositioning of voids 180 to separate the material of 142a/142b from 115, such that 115 touches 180.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the voids of Frougier to touch the means for first drain, to provide separation between the second and third spacer layers 142a-142b and the means for first drain 115.  Such a configuration would provide for optimization of the void size, allowing a further reduction of parasitic gate-to-drain capacitance (Frougier, ¶ 0098).

Regarding claim 14, Frougier teaches the apparatus of claim 13, wherein the means for first inner spacing and the at least two voids are formed by alternating the means for first inner spacing and voids between the two adjacent channels (fig. 3: inner spacer 141 alternates with voids 180 between vertically adjacent channels 111/112).

Regarding claim 15, Frougier teaches the apparatus of claim 13, further comprising means for control layering (¶ 0067 among others: 142a/142b, comprising carbon similar to control layer material 

[AltContent: textbox (142a between upper portion of 164 and 141)][AltContent: rect][AltContent: connector]
    PNG
    media_image2.png
    526
    550
    media_image2.png
    Greyscale


Regarding claim 19
at least one source side inner spacer (141-right) located between the means for first source and the means for first gate (see annotated fig. 3 above); and
at least one drain side inner spacer (141-left) located between the means for first drain and the means for first gate (see annotated fig. 3 above); and 
wherein the at least two voids comprises: 
at least two source side voids (180-right) located between the means for first source and the means for first gate (see annotated fig. 3 above); and 
at least two drain side voids (180-left) located between the means for first drain and the means for first gate (see annotated fig. 3 above).
Frougier is silent to wherein the at least two source side voids touch the means for first source, and wherein the at least two drain side voids touch the means for first drain.
However, Frougier does teach at least one embodiment wherein the voids are configured to physically separate second and third spacer layers from the source and drain (¶ 0065: the air-gaps 180 could physically separate the second and third spacer layers 142a-142b from the source/drain regions).  Such an embodiment would include enlargement and/or repositioning of voids 180 to separate the material of 142a/142b from left and right 115 elements, such that 115 touches 180.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the voids of Frougier to touch the means for first source and the means for first drain, as a means to provide separation between the second and third spacer layers 142a-142b and the source/drains 115.  Such a configuration would provide for optimization of the void size, allowing a further reduction of parasitic gate-to-source/drain capacitance (Frougier, ¶ 0098).

Regarding claim 25
providing a substrate (¶ 0042 & fig. 4, step 402: 101); and 
forming a first transistor (¶ 0040 & fig. 4, steps 404-436: GAAFET 100’’) over the substrate (fig. 3: 100’’ formed over 101), wherein forming the first transistor comprises: 
forming a first plurality of channels (¶¶ 0086-0087 & fig. 4 steps 428-430: plurality of channels including center portions 111 and end portions 112); 
forming at least one inner spacer (¶ 0081 & fig. 4 step 420: spacer layers 141 formed in inner spacer cavities) between two adjacent channels from the first plurality of channels (fig. 3: 141 formed between two vertically adjacent channels 111/112), such that there are at least two voids (¶ 0094: air gaps 180) between the two adjacent channels from the first plurality of channels (fig. 3: at least two 180 elements formed between vertically adjacent channels 111/112); 
forming a first source (¶ 0082 & fig. 4 step 422: first source/drain element 115) over the substrate (fig. 12: first 115 element formed over 101); 
forming a first drain (¶ 0082 & fig. 4 step 422: second source/drain element 115) over the substrate (fig. 12: second 115 element formed over 101); and 
forming a first gate (¶ 0095 & fig. 4 step 436: 164) surrounding the first plurality of channels (¶ 0051 & fig. 3: 164 wraps around channels 111/112).
Frougier does not teach wherein the first source is formed such that the first source is touching the at least two voids.
However, Frougier does teach at least one embodiment wherein the voids are configured to physically separate second and third spacer layers from the source (¶ 0065: the air-gaps 180 could physically separate the second and third spacer layers 142a-142b from the source/drain regions).  Such an embodiment would include enlargement and/or repositioning of voids 180 to separate the material 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source of Frougier to touch the voids, as a means to provide separation between the second and third spacer layers 142a-142b and the source/drains 115.  Such a configuration would provide for optimization of the void size, allowing a further reduction of parasitic gate-to-source/drain capacitance (Frougier, ¶ 0098).

Regarding claim 26, Frougier teaches the method of claim 25, wherein the at least one inner spacer and the at least two voids are formed by alternating the inner spacer and the void between the two adjacent channels (fig. 3: inner spacer 141 alternates with voids 180 between vertically adjacent channels 111/112).

Regarding claim 28, Frougier teaches the method of claim 25, wherein each inner spacer has a thickness in a range of approximately 1-2 nanometers (nm) (¶ 0058: 141 comprises a thickness of 2 nm).

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claims 1 and 25 above, and further in view of Jung (PG Pub. No. US 2020/0365692 A1).
Regarding claim 3, Frougier teaches the integrated device of claim 1, further comprising a control layer (¶ 0051: work function layer).
Frougier is silent to the control layer located between the first gate and the at least one inner spacer, and wherein the at least two voids extend between the first source and the control layer.
Jung teaches an integrated device (¶ 0025: semiconductor device, corresponding to 100’’ of Frougier) formed on a substrate (¶ 0024: 100, corresponding to 101 of Frougier), the integrated device 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the work function layer of Frougier with the arrangement of Jung, as a means to gate control to the channel and improve the drive capability of the device.  Such a configuration would include the at least two voids 180 of Frougier laterally extending between the first source 115 of frougier and the control layer 310 of Jung.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 27 is analogous to claim 3, written in the forms of an apparatus, an integrated device, and a method for fabricating an integrated device.  This claim is rejected as being unpatentable over Frougier in view of Jung for the reasons above.

s 5, 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claims 1, 13 and 25 above, and further in view of Radosavljevic et al. (PG Pub. No. US 2020/0168708 A1).
Regarding claim 5, Frougier teaches the integrated device of claim 1, comprising at least one inner spacer (141).  Frougier teaches the inner spacer comprises dielectric material (¶ 0067), and further teaches additional inner spacers (¶ 0094: 142a/142b) comprising low-k dielectric material (¶ 0067: spacers 142 comprise low-k material).
However, Frougier does not teach wherein the at least one inner spacer includes a polymer.
Radosavljevic teaches a semiconductor device (fig. 2I) including a spacer (¶ 0065: 256, similar to 165 of Frougier), the spacer comprising a void (¶ 0065: 256 comprises air gaps, similar to 180 of Frougier), wherein the spacer material is selected from silicon nitride (similar to 141 of Frougier) and a polymer material (¶ 0065).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the inner spacer of Frougier with the polymer material of Radosavljevic, as a means to optimize the effective dielectric constant of the composite inner spacer of Frougier.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the polymer of Radosavljevic is suitable a suitable material to form the inner spacer of Frougier. 

Claims 16 and 29 are analogous to claim 5, written in the forms of an apparatus and a method for fabricating an integrated device.  These claims are rejected as being unpatentable over Frougier in view of Radosavljevic for the reasons above.

s 6, 9-10, 12, 17-18, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claims 1, 13 and 25 above, and further in view of Ando et al. (PG Pub. No. US 2019/0157414 A1).
Regarding claim 6, Frougier teaches the integrated device of claim 1, further comprising an outer spacer (¶ 0041: 165).
Frougier is silent to the outer spacer comprising an outer spacer void.
Ando teaches an integrated device (fig. 12) including an outer spacer disposed on a gate (¶ 0049, corresponding to 165 of Frougier), the outer spacer comprising an outer spacer void (¶ 0049: outer spacer disposed on gate structure comprises an air gap).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the outer spacer of Frougier with the void of Ando, as a means to diminish parasitic capacitance (Ando, ¶ 0003). 

Claims 17 and 30 are analogous to claim 6, written in the forms of an apparatus and a method for fabricating an integrated device.  These claims are rejected as being unpatentable over Frougier in view of Ando for the reasons above.

Regarding claim 9, Frougier teaches the integrated device of claim 1, further comprising a second transistor formed over the substrate (¶ 0002: integrated circuits, and ¶ 0100: singular forms include plural), the second transistor comprising: 
a second plurality of channels (see annotated fig. 3 below: right stack of channels 111/112);
at least one inner spacer located between two adjacent channels from the second plurality of channels (fig. 3: at least one spacer 141 located between vertically adjacent channels 111/112 in the right stack); 
at least two voids located between the two adjacent channels from the second plurality of channels (fig. 3: at least two voids 180 located between vertically adjacent channels 111/112 in the right stack); and 
a second gate (¶ 0041: 164) surrounding the second plurality of channels (fig. 3: 164 surrounds 111/112 in right stack).


    PNG
    media_image3.png
    534
    679
    media_image3.png
    Greyscale

Frougier is silent to the second transistor further comprising 
a second source disposed over the substrate; 
a second drain disposed over the substrate; 
wherein the second plurality of channels are coupled to the second source and the second drain, wherein the second plurality of channels is located between the second source and the second drain.
Ando teaches an integrated device (fig. 12, corresponding to 100’’ of Frougier) comprising first and second transistors (¶ 0027: 202, 204), the second transistor comprising:
second source (¶ 0041 & fig. 12: far right element 802, similar to 115 of Frougier) disposed over a substrate (¶ 0023 & fig. 12: 802 disposed over substrate 102, corresponding to 101 of Frougier); 
a second drain (¶ 0041 & fig. 12: second from right element 802, similar to 115 of Frougier) disposed over the substrate (fig. 12: 802 disposed over substrate 102); 
wherein a second plurality of channels (¶ 0024 & figs. 1-12: patterned portions of channel layers 106) are coupled to the second source and the second drain, wherein the second plurality of channels is located between the second source and the second drain (fig. 12: patterned channels 106 disposed and coupled to source/drain structures 802).


    PNG
    media_image4.png
    453
    763
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the integrated device of Frougier with the second source and second drain of Ando, as a means to provide two devices having different properties (Ando, ¶ 0027), facilitating such products ranging from toys and other low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor (Ando, ¶ 0053).
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, the second source and second drain structures are merely duplication of the first source and first drain structures, and therefore modifying Frougier to include these elements involves nothing more than ordinary skill.

Regarding claim 10, Frougier in view of Ando teaches the integrated device of claim 9, wherein the first gate and the second gate are part of a same gate (Frougier, fig. 3: 164 formed over first and second sets of channels 111/112. Similarly, in fig. 12 of Ando, gate 904 is formed over first and second sets of patterned channels 106).

Claim 18 is analogous to claim 9, written in the form of an apparatus.  This claim is rejected as being unpatentable over Frougier in view of Ando for the reasons above.

Regarding claim 12, Frougier teaches the integrated device of claim 1, comprising an integrated device (¶ 0002, fig. 3: 100’’).
Frougier is silent to wherein the integrated device is incorporated into an electronic device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
Ando teaches an integrated device (fig. 12, corresponding to 100’’ of Frougier) comprising first and second transistors (¶ 0027: 202, 204), the integrated device incorporated into an electronic device selected from toys and other low-end applications to advanced computer products (¶ 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the integrated device of Frougier into an electronic device, as a means to provide device size scaling and gate pitch decrease (Frougier, ¶ 0038) in both low-end and advanced applications.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  

Claim 20 is analogous to claim 12, written in the form of an apparatus.  This claim is rejected as being unpatentable over Frougier in view of Ando for the reasons above.

Allowable Subject Matter
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “at least one inner spacer located between a first channel and the substrate, wherein the first channel is a channel from the first plurality of channels that is closest to the substrate; at least two voids located between the first channel and the substrate, wherein the at least two voids include at least two rows of voids, and wherein the at least two rows of voids touch the first source” as recited in claim 21.
Frougier teaches voids 180 located between first channel 111/112 closest to substrate 101/105, and at least suggests voids 180 touch source 115 (¶ 0065).  However, Frougier fails to teach at least two rows of voids touching the source, as required by independent claim 21.  Claims 22-24 depend on claim 21, and therefore implicitly include the allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/25/2021 regarding the double patenting objection have been fully considered but they are not persuasive.  As noted above, a transistor source and a transistor drain are substantially equivalent structures.  In devices such as those disclosed in the present application, such structures are differentiated by their connection to external circuit elements (i.e power supply and ground), and are interchangeable.  Since claims 1 and 13 only differ by the configuration (voids touching the source vs. voids touching the drain), and the source is patentably indistinguishable from the drain, claims 1 and 13 are substantially equivalent in scope.

Applicant’s arguments with respect to the rejections of claims 1-20 and 25-30 under 35 USC § 102 and 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (PG Pub. No. US 2021/0273103 A1) teaches an inner spacer void (¶ 0023: 114) touching a source/drain (¶ 0025 & fig. 11: 144 touches source/drain 108).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894